Per Curiam.
The record shows no error in the exclusion of evidence, and the complaint was properly dismissed because the evidence which was given wholly failed to establish a cause of action. The reasons given by the learned judge below for that disposition of the case are in the main correct.
But as no findings were made in favor of the defendant, the dismissal should not have been on the merits.
The judgment appealed from modified by striking out the words “ upon the merits,” and, as thus modified, affirmed, without costs to either party on the appeal.